Case 2:20-cv-08188-GW-JPR Document 32 Filed 08/10/20 Page 1 of 11 Page ID #:139




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 STEVEN MITCHELL,                    )
                                     )
        Plaintiff,                   )
                                     )
 v.                                  ) Civil Action No. 1:20-cv-2374-RA
                                     )
 LEBRON JAMES                        )
                                     )
        Defendant.                   )
                                     )
                                     )
                                     )
                                     )
                                     )
                                     )

       DEFENDANT LEBRON JAMES’S ANSWER AND COUNTERCLAIMS TO
                      PLAINTIFF’S COMPLAINT
Case 2:20-cv-08188-GW-JPR Document 32 Filed 08/10/20 Page 2 of 11 Page ID #:140




        Defendant LeBron James (“Defendant” or “Mr. James”) hereby responds to Plaintiff

 Steven Mitchell’s (“Plaintiff”) Complaint dated March 17, 2020. Plaintiff’s Complaint also

 makes allegations regarding two additional defendants that Plaintiff has since voluntarily

 dismissed from this case. Mr. James responds to Plaintiff’s allegations only to the extent that

 they relate to Mr. James and he does not respond with respect to or on behalf of any other

 defendant. The paragraph numbers below corresponding to those of the Complaint, and

 Defendant says as follows:

        1.      Defendant admits that this action purports to be for copyright infringement and

        that Plaintiff seeks monetary relief under the Copyright Act. Plaintiff’s allegations

        include an assortment of legal conclusions, to which no response is required. Defendant

        denies all factual statements of this paragraph.


        2.      Paragraph 2 contains conclusions of law to which no response is required. To the

        extent that a response is required, Defendant denies the allegations set forth in

        Paragraph 2.


        3.      Defendant denies the allegations set forth in Paragraph 3.


        4.      Paragraph 4 contains a conclusion of law to which no response is required. To the

        extent that a response is required, Defendant denies the allegations set forth in

        Paragraph 4.


        5.      Defendant is without knowledge or information sufficient to form a belief as to

        the truth of the allegations in Paragraph 5, and, therefore, denies the same.




                                                 -2-
Case 2:20-cv-08188-GW-JPR Document 32 Filed 08/10/20 Page 3 of 11 Page ID #:141




       6.      The allegations of Paragraph 6 are incomprehensible because they consist of an

       incomplete sentence. To the extent understood, Mr. James admits that he is an individual

       and admits that his Facebook page can be found at www.Facebook.com/LeBron. To the

       extent that the allegations of Paragraph 6 go further or are inconsistent, they are denied.


       7.      No response to Paragraph 7 is required since Uninterrupted Digital Ventures, LLC

       is no longer a defendant in this case.


       8.      No response to Paragraph 8 is required since LRMR Ventures, LLC is no longer a

       defendant in this case.

               To the extent that a response is required to the unnumbered heading between

       Paragraphs 8 and 9, Defendant is without knowledge or information sufficient to form a

       belief as to the truth of the allegations in that heading, and on that basis, Defendant denies

       them.


       9.      Defendant is without knowledge or information sufficient to form a belief as to

       the truth of the allegations in Paragraph 9, and, therefore, denies the same.


       10.     Defendant is without knowledge or information sufficient to form a belief as to

       the truth of the allegations in Paragraph 10, and, therefore, denies the same.


       11.     Defendant is without knowledge or information sufficient to form a belief as to

       the truth of the allegations in Paragraph 11, and, therefore, denies the same.

               To the extent that a response is required to the unnumbered heading between

       Paragraphs 11 and 12, that heading contains a conclusion of law to which no response is

       required. To the extent that a response is required, Defendant denies the allegation of




                                                -3-
Case 2:20-cv-08188-GW-JPR Document 32 Filed 08/10/20 Page 4 of 11 Page ID #:142




       that heading.


       12.     Defendant admits that the url cited in this Paragraph resolves to a posting on his

       Facebook page. Defendant is without knowledge or information sufficient to form a

       belief as to the truth of the remaining allegations in Paragraph 12, and, therefore, denies

       the same. To the extent that the allegations of Paragraph 12 go further or are

       inconsistent, they are denied.


       13.     Defendant admits that he did not personally request a license to the Photograph

       from Plaintiff and that he did not personally request Plaintiff’s permission or consent to

       publish the photograph. To the extent that the allegations of Paragraph 14 go further or

       are inconsistent, they are denied. Defendant avers that he needed no such license,

       permission or consent.


       14.     Defendant admits the allegations of Paragraph 14 and avers that he needed no

       such license, permission or consent.


       15.     Defendant incorporates herein his responses to all previous paragraphs above as if

       fully set forth herein.


       16.     Defendant denies the allegations set forth in Paragraph 16.


       17.     Plaintiff’s allegations as set forth in Paragraph 17 contain legal conclusions to

       which no response is required. To the extent that a response is required, Defendant

       denies the allegations set forth in Paragraph 17.


       18.     Defendant denies the allegations set forth in Paragraph 18.




                                                -4-
Case 2:20-cv-08188-GW-JPR Document 32 Filed 08/10/20 Page 5 of 11 Page ID #:143




       19.    Plaintiff’s allegations as set forth in Paragraph 19 contain legal conclusions to

       which no response is required. To the extent that a response is required, Defendant

       denies the allegations set forth in Paragraph 19.


       20.    Plaintiff’s allegations as set forth in Paragraph 20 contain legal conclusions to

       which no response is required. To the extent that a response is required, Defendant

       denies the allegations set forth in Paragraph 20.


       21.    Plaintiff’s allegations as set forth in Paragraph 21 contain legal conclusions to

       which no response is required. To the extent that a response is required, Defendant

       denies the allegations set forth in Paragraph 21.


                            PLAINTIFF’S PRAYER FOR RELIEF

              This section contains no factual allegations and therefore requires no response. To

       the extent that further pleading is required, Defendant denies that Plaintiff is entitled to

       any relief from Defendant or the Court, either as prayed for in the Complaint or

       otherwise. Defendant asks the Court to deny any and all relief requested by Plaintiff

       against Defendant in his Prayer for Relief.


                                  AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                            SECOND AFFIRMATIVE DEFENSE

       This Court lacks personal jurisdiction over Defendant.

                              THIRD AFFIRMATIVE DEFENSE

       Venue is improper for this action in the Southern District of New York.




                                                 -5-
Case 2:20-cv-08188-GW-JPR Document 32 Filed 08/10/20 Page 6 of 11 Page ID #:144




                              FOURTH AFFIRMATIVE DEFENSE

        Defendant’s acts complained of herein are permitted and protected under the fair use

 provisions of the Copyright Act, 17 U.S.C. § 107.

                                FIFTH AFFIRMATIVE DEFENSE

        Plaintiff’s damages, if any, are barred or mitigated by the doctrine of copyright

 apportionment.

                                SIXTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by the doctrines of unclean hands and equitable estoppel.

                                       COUNTERCLAIMS


        By and through undersigned counsel of record, Defendant as and for Defendant’s

 Counterclaims against Plaintiff alleges as follows:

                                 JURISDICTION AND VENUE

        1.      This Court has jurisdiction over Defendant’s Counterclaims under the provisions

        of 28 U.S.C § 1332.


        2.      Plaintiff has consented to the personal jurisdiction of this Court through the filing

        of Plaintiff’s Complaint in this action.


        3.      Based solely on Plaintiff’s filing of this action, venue for Defendant’s

        Counterclaims is proper, though not necessarily convenient, in this District.


                                          THE PARTIES

        4.      Upon information and belief, Plaintiff Steven Mitchell is an individual who is

        domiciled in Florida.


        5.      Mr. James is an individual who is domiciled in California.



                                                   -6-
Case 2:20-cv-08188-GW-JPR Document 32 Filed 08/10/20 Page 7 of 11 Page ID #:145




                                   STATEMENT OF FACTS

       6.     Mr. James is a world-renowned professional basketball player in the National

       Basketball Association (“NBA”).


       7.     Mr. James has played in the NBA for the Cleveland Cavaliers, Miami Heat, and

       Los Angeles Lakers.


       8.     Throughout his career, Mr. James has licensed his image and likeness to others

       for many commercial purposes.


       9.      Mr. James has generated enormous revenues through licensing his image and

       likeness.


       10.    Mr. James has never licensed or otherwise permitted the use of his image or

       likeness for any purpose to Plaintiff.


       11.    Plaintiff’s use of Mr. James’s image and likeness is without any authorization by

       Mr. James.


       12.    Plaintiff has displayed various photographs containing Mr. James’s image and

       likeness on Plaintiff’s website, www.stevenmitchellphotography.com (“Plaintiff’s

       Website”).


       13.    Upon information and belief, Plaintiff uses Plaintiff’s Website to at least advertise

       and promote Plaintiff’s photography services, and, upon information and belief, Plaintiff

       has sold photographs containing the image and likeness of Mr. James.


       14.    Plaintiff claims that he licenses photographs he has taken to online and print




                                                -7-
Case 2:20-cv-08188-GW-JPR Document 32 Filed 08/10/20 Page 8 of 11 Page ID #:146




       media for a fee. Upon information and belief, he has done so with respect to photographs

       containing the image and likeness of Mr. James.


                                 CLAIMS FOR RELIEF
                             COUNT 1 – CAL CIV. CODE § 3344

       15.    Defendant incorporates by reference each and every allegation contained in

       Defendant’s allegations to Counterclaims Paragraphs 1-14 above.


       16.    Plaintiff neither sought nor received an implied or explicit license, authorization,

       or other permission form Mr. James to exploit Mr. James’s image or likeness for any

       purpose.


       17.    In all of Plaintiff’s commercial uses of Mr. James’s image and likeness, Mr.

       James is readily identifiable.


       18.    Plaintiff has exploited Mr. James’s image and likeness for commercial gain.


       19.    Plaintiff has exploited Mr. James’s image and likeness to promote Plaintiff’s

       photography services.


       20.    At all relevant times, Plaintiff’s exploitation of Mr. James’s image and likeness

       was intentional.


       21.    Plaintiff’s complained of exploitations of Mr. James’s image and likeness were

       not in connection with any news, public affairs, sports broadcast or account, or any

       political campaign.


       22.    At all relevant times, Plaintiff’s exploitation of Mr. James’s image and likeness

       was without Mr. James’s consent.



                                               -8-
Case 2:20-cv-08188-GW-JPR Document 32 Filed 08/10/20 Page 9 of 11 Page ID #:147




        23.       Plaintiff’s aforesaid uses of photographs which contain Mr. James’s image and

        likeness violate Mr. James’s right of publicity under Cal. Civ. Code § 3344.


        24.       Plaintiff’s unauthorized exploitation of Mr. James’s image and likeness has

        caused Mr. James actual damages, in an amount in excess of $75,000.


        25.       Mr. James is entitled to attorneys’ fees and all costs pursuant to Cal. Civ. Code §

        3344 for violation of the same.


                               COUNT 2 – RIGHT OF PUBLICITY

        26.       Defendant incorporates by reference each and every allegation contained in

        Defendant’s allegations to Counterclaims Paragraphs 1-25 above.


        27.       Plaintiff’s complained of uses of Mr. James’s image, likeness, and identity

        clearly identify Mr. James.


        28.       Plaintiff’s use of Mr. James’s image, likeness, and identity were used to

        Plaintiff’s commercial advantage.


        29.       Plaintiff used Mr. James’s image, likeness, and identity without Mr. James’s

        consent.


        30.       Plaintiff’s use of Mr. James’s image, likeness, and identity has caused Mr. James

        injury.


                                      PRAYERS FOR RELIEF

        WHEREFORE, Defendant respectfully requests judgement and relief against Plaintiff

 Steven Mitchell, including:




                                                   -9-
Case 2:20-cv-08188-GW-JPR Document 32 Filed 08/10/20 Page 10 of 11 Page ID #:148




         A.      Adjudging that Plaintiff has infringed Mr. James’s right of publicity;

         B.       Permanently enjoining Plaintiff and any and all of Plaintiff’s agents, assigns,

  successors in interest, from continuing the acts constituting violation of Mr. James’s right of

  publicity;

         C.      Adjudging that an accounting be had for damages caused by Plaintiff’s unlawful

  exploitation of Mr. James’s right of publicity;

         D.      Attorneys’ fees be paid to Defendant in connection with pursuing recourse for

  Plaintiff’s unlawful acts pursuant to Cal. Civ. Code § 3344; and

         E.      Any such other and further relief as this Court may deem just and proper.




                                                       Respectfully submitted,

                                                        /s/ Howard J. Shire
                                                       Howard J. Shire, Esq.
                                                       Troutman Pepper Hamilton Sanders LLP
                                                       The New York Times Building, 38th floor
                                                       620 Eighth Avenue
                                                       New York, NY 10018-1405
                                                       Tel.: (212) 808-2722
                                                       Fax: (866) 477-8580
                                                       Email: shireh@pepperlaw.com

                                                       Anthony H. Cataldo (pro hac vice to be filed)
                                                       Troutman Pepper Hamilton Sanders LLP
                                                       19th Floor, High Street Tower
                                                       125 High Street
                                                       Boston, MA 02110-2736
                                                       Telephone: 617.204.5100
                                                       Facsimile: 617.204.5150
                                                       Email: cataldoa@pepperlaw.com

                                                       Counsel for Defendant LeBron James




                                                    -10-
Case 2:20-cv-08188-GW-JPR Document 32 Filed 08/10/20 Page 11 of 11 Page ID #:149




                                 CERTIFICATE OF SERVICE

          I hereby certify that on Monday, August 10, 2020 a copy of the foregoing document was
  filed electronically via the Court’s Electronic Case Filing System and thereby served upon all
  counsel of record.


                                                        /s/ Howard J. Shire
                                                       Howard J. Shire




                                               -11-
